Title: To George Washington from John Bradford, 29 July 1776
From: Bradford, John
To: Washington, George



May it please Your Excellency
[Boston] 29th July. 1776

In Compliance with your Order to General Ward to send forward all the Millitary stores taken in the Scotch Ships, I have deliver’d them to him, tho forbid doing so by the Agent for Connecticut, it gives me great pain that I could not fully comply with your Excellencys requisition having dispos’d of Seventy Muskets & fifteen fuzees to the Independant Company of this Town, before I knew A vote of Congress had pass’d Ordering All the Arms taken in them vessells to be sent forward to York, And not till Capt. Harding who Commanded the Connecticut Brig, who was Concern’d in taking the vessells & Claims the Greatest share of them, interested himself in the matter in favour of disposing of them to those Gentlemen.
Your Excellency will have a Return by this post from Gen. Ward of the number Recd and how disposed off, it may be Supposed that each man had a musket, I beleive they had, but I Received only two hundred and five. I’ve Reason to beleive the

Rest were Embezell’d, for the Captains as well as the men are too little impressd with the honble Service they are employ’d in, and Act the Part of Privateer men, It will give me the highest pleasure at all times to Comply with your Excellencys Order being with great truth Your Excellencys Much Oblig’d and Most Obedient humble servt

Jno. Bradford

